Citation Nr: 1100687	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  10-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a back disorder, to include 
as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from October 1940 to June 1945 and 
from November 1946 to July 1956. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which, in pertinent part, denied the above claim.

In his May 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), 
the Veteran indicated that he wished to be scheduled for a 
personal hearing over which a Veterans Law Judge of the Board 
would have presided while at the RO.  In July 2010, the Veteran 
was notified that his requested hearing was scheduled for August 
19, 2010.  In a letter dated August 13, 2010, the Veteran 
notified the RO that he could not attend the scheduled hearing 
because of his physical condition.  He has not requested that his 
hearing be rescheduled.  As such, the Board considers the 
Veteran's request for a hearing withdrawn.

The Board notes that, in addition to the paper claims file, there 
is a Virtual VA paperless claims file associated with the 
Veteran's claim.  A review of the documents in such file reveals 
that they are either duplicative of the evidence in the paper 
claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran contends that he currently has a back disorder that 
is etiologically related to his period of active service.  
Specifically, in a Statement Of Accredited Representative In 
Appealed Case (In lieu of VA Form 646) dated in June 2010, the 
Veteran's representative asserted that the Veteran's back 
disorder arises from combat and is also secondary to combat-
related conditions.  The Veteran received a gunshot wound to the 
left buttock, right thigh, and right thumb in combat during his 
period of active service, and is service-connected for these 
disabilities.  He is also service-connected for a right hip 
disability secondary to the service-connected right thigh 
disability.  It is suggested that he has a current back disorder 
that was manifested during service, or is secondary to the 
service-connected left buttock, right thigh, or right hip 
disabilities.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability (i.e., there is 
an additional increment of disability of the other condition 
which is proximately due to or the result of a service-connected 
disorder).  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

The Veteran's service treatment records are silent as to any 
treatment for or reports of a back injury or disorder during 
service.   However, they do confirm that the Veteran sustained a 
gunshot wound to the right buttock and left thigh during his 
period of active service.  

Subsequent to service, a private radiology report dated in July 
2000 shows findings of prominent degenerative changes of the 
lumbar spine.  VA outpatient treatment records dated from 
December 2005 to April 2009 show intermittent treatment for 
symptoms associated with a back disorder.  In August 2008, the 
assessment was spinal fracture at L3 lumbar disk, secondary to 
osteoporosis; and low back pain, secondary to spinal fracture.  
In October 2008, scattered arthritic/degenerative changes and 
postsurgical changes were also noted.

While the Veteran does not appear to have been treated for a back 
disorder during his period of active service, his statements as 
to the nature of his asserted inservice combat injury are 
accepted as being consistent with the circumstances, conditions, 
or hardships of his service.  See Dalton, 21 Vet. App. at 36-37; 
Libertine, 9 Vet. App. at 523-24.  To date, the Veteran has not 
been provided with a VA medical examination assessing the 
etiology of his current back disorder.  VA is obliged to provide 
a medical examination and/or get a medical opinion when the 
record contains competent evidence that the claimant has a 
current disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d); See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the 
Board finds that a medical opinion regarding the etiology of the 
Veteran's asserted back disorder is necessary to make a 
determination in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination so 
as to ascertain the extent, nature, and 
etiology of his asserted back disorder. The 
entire claims file, to include a copy of this 
Remand, must be made available to the 
examiner in conjunction with conducting the 
examination of the Veteran.  The examiner 
should annotate his report to reflect review 
of the claims file was undertaken.  A 
discussion of the Veteran's documented 
medical history and assertions should be 
included.  All tests or studies deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner is directed to clearly identify 
all disorders of the back.  For each back 
disorder, the examiner must render an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the back disorder found on 
examination was incurred in or aggravated by 
service, to include the inservice incident 
which resulted in shell fragment wounds to 
the right thigh and left buttock.

The examiner must also determine whether any 
back disorder found on examination was caused 
by, or is aggravated by the Veteran's 
service-connected left buttock, right thigh, 
or right hip disabilities.  If the service-
connected left buttock, right thigh, or right 
hip disabilities aggravate (i.e., permanently 
worsen) the back disorder, the examiner 
should identify the impairment attributable 
to the aggravation.

In doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptomatology.   A complete rationale for 
any opinion expressed should be provided.  It 
is requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded .  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



